Kupferman, J. (dissenting).
While I concur in the conclusion that class action status is proper (but cf. Matter of Rivera v Trimarco, 36 NY2d 747), I would affirm the determination at Special Term that a 59-square foot room rule is arbitrary and unreasonable. To require that a kitchen to be considered a room must have at least 59 square feet of space, ignores the realities of modern day living where intelligent layout can create a compact "room” of greater value and utility in less space. Any such exclusionary rule should have a more rational relationship to the purpose to be served. (Cf. Matter of Sontag v Bronstein, 33 NY2d 197.)
Stevens, P. J., Murphy and Capozzoli, JJ., concur in Per Curiam opinion; Kupferman and Tilzer, JJ., dissent in part in an opinion by Kupferman, J.
Judgments, Supreme Court, New York County, entered on January 7, 1975 (Appeal No. 1), and January 9, 1975 (Appeal No. 2), reversed, on the law, and vacated, and the petitions dismissed, without costs and without disbursements.